The opinion of the court was delivered by
Dunbar, J.
The appellant was convicted in the superior court of Chehalis county of permitting sawdust to be cast into the Chehalis river, said river being alleged to be a stream in the State of Washington where fish resorted to spawn. The contention of the appellant is that the evidence is not sufficient to justify the verdict. The evidence may not have been of the most convincing kind, but its sufficiency having been passed upon by the trial judge, who refused the appellant’s motion for a non-suit, and by the jury who-were sworn to try the cause, we do not feel justified in setting aside the verdict, although the testimony might not be sufficient to convince the minds of the members-of this court of the guilt of the defendant.
There is nothing in the contention of the appellant, that a shingle mill was not contemplated by the statute (Penal Code, § 282); the object was to protect fish *645against sawdust, and a mill that saws shingles and thereby makes sawdust cannot be distinguished; so far as the law for the protection of fish is concerned, from a mill that makes sawdust in sawing any other commodity.
The judgment will be affirmed.
Gordon and Scott, JJ., concur.
Hoyt, C. J., dissents.